Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 4, 7, 9, 10, 12-19 and 25 are allowable. Claims 8 and 20-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and Species A-F, as set forth in the Office action mailed on 2/23/2018, is hereby withdrawn and claims 8 and 20-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests, when the claims are taken as a whole, the specific visible spectrum and located outside of the probe member; a plurality of windows, specifically one of lenses, polarizers and diffusers, arranged in a spaced-apart relationship around an entire circumference of the surface of only said cylindrical portion of the probe to provide substantially uniform illumination; at least one light guide connecting the external light source and the internal optical windows; and a controller configured to control emission of the one more selected wavelengths.
Applicant’s amendments, specifically reciting that the plurality of windows are one of lenses, polarizers and diffusers and that these windows are located around an entire circumference of only said cylindrical portion of the probe member, have overcome the previously applied prior art references of Benedict, Perkins and Abela, which the examiner considers to be the closest prior art to applicant’s claimed invention.  Therefore, the prior art, whether taken alone or individually, fails to reasonably teach or render obvious the claimed configuration of applicant’s light therapy probe. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792